Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
 
2.  Applicant’s amendment and response filed 6/23/22 is acknowledged and has been entered.  

3.  Applicant is reminded of Applicant’s election without traverse of Group I in the reply filed on 3/1/21.  However, with regard to the enablement rejection set forth in the prior Office Action of record, i.e., enablement how to use a SABR that is not expressed on a cell, the prior restriction requirement between the SABR protein (Group I) and a SABR protein that is expressed on a cell (Group III) had been withdrawn.  

Applicant  is reminded of Applicant’s election of the species of SEQ ID NO: 548 as the peptide epitope (ID No. 59278) (that is no longer recited in the instant claims), ICOS for the cytoplasmic signaling transduction domain, and ICOS for the signal transduction domain (recited in  new claim 53) in Applicant’s response filed 11/19/21 is acknowledged. 

Upon consideration of the prior art, search and examination had been extended to the species of SEQ ID NO: 12182 (SIINFEKL that is no longer recited in the claims) as the peptide epitope and the species recited in instant claims 18 and 19.  Presently, based upon Applicant’s amendment filed 6/23/22 and Applicant’s newly submitted IDS, examination has been extended to SEQ ID NO: 10 that is recited in instant dependent claim 51, as well as the species recited in claims 39, 42 and 43.  

Claims 1, 2, 5, 6, 8, 11, 16-19, 39, 42, 43 and 51-54 are presently being examined as they read upon the elected species and the species enunciated in the cited art references below.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1, 2, 5, 6, 8, 11, 16-19, 39, 42, 43, 53 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.	

Applicant has broadly claimed: 

a signaling and antigen-presenting bifunctional receptor (SABR) that is expressed by a cell comprising a binding fragment of a MHC molecule or an MHC molecule and a peptide epitope linked to the binding fragment of the MHC molecule for extracellular presentation of the peptide epitope to a cell expressing at least one antigen receptor, including a TCR, a signal transduction domain linked to “an” intracellular end of the binding fragment of the MHC molecule, wherein the peptide epitope comprises a foreign peptide epitope, including a cancer epitope, wherein in dependent claims 11, 51, 52, the SABR also comprises a transmembrane domain and/or a cytoplasmic signaling domain and a recited peptide, and including the limitations recited in the dependent claims.

As such, the SABR that is expressed on the cell recited in the instant claims comprises an antigen presenting domain and linked peptide that each must possess the functional property of binding to each other, and when so bound, the complex thereof must possess the functional property of binding to a cognate T cell receptor (“TCR”) (i.e., as per the recitation of “for extracellular presentation of the peptide epitope to a first cell expressing at least one antigen receptor” in instant base claim 1, “for extracellular presentation thereof to a second cell comprising a T cell receptor” in claim 18, or “the peptide epitope is recognized by a first cell expressing a T cell receptor” in instant base claim 51).  

The art evidences that there are not a representative number of such peptide epitope/MHC pairs, including those recognized by a TCR.  The art recognizes that there is no structure/function relationship for the primary amino acid sequence of a peptide and binding to a particular MHC molecule, nor for the complex thereof to bind to a cognate TCR and be recognized thereby.  

The genus of cognate MHC/peptide epitope pairs is structurally diverse and broad for the full breadth of the genus or even for a same MHC molecule.

Although the instant specification discloses examples of peptide epitopes that bind to the human MHC class I molecule HLA-A2 (e.g., Table 6.3, Example 6), and a number of peptide epitope/MHC pairs are known in the art, these said examples are not representative of the structural diversity and breadth of the genus thereof of MHC molecule/peptide epitope pairs.  

The instant specification discloses that “as used herein, an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses” ([0140]).  The specification further discloses that “As used herein, a “signal transduction domain” refers to any domain that can transmit an extracellular signal intracellularly” ([0141]).  The specification does not disclose a limiting definition for “foreign peptide epitope”, but does discloses that “As used herein a….MHC refers to a set of cell surface proteins essential for the acquired immune system to recognize foreign molecules” ([0142]).  

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are approximately 12,500 different human MHC (HLA) molecules alone.  The MHC recited in the instant claim is not limited to human MHC molecules. One of skill in the art was aware that HLA molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA heavy chain (as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester,
DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules.  

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section).

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

Thus, the primary sequence of a peptide is does not correlate to the functional property of binding to a MHC molecule (as a prerequisite to being a peptide epitope that is recognized by and stimulates a T cell receptor on a cognate T cell when bound to a cognate MHC molecule), even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.   

The breadth of the genus of proteins from which a peptide epitope may derive (if the peptide is from a natural repertoire) encompasses any protein in the broad universe of structurally diverse proteins.  The skilled artisan was aware that the genus of peptides that bind to a MHC molecule, as well as those that are T cell epitopes, is very large and structurally diverse as well. The following evidentiary references underscore this point.

Evidentiary reference Ali-Khan et al (Current Protocols in Protein Science, 2002: 22.1.-22.1.19, of record) teaches that most prokaryotes have genomes ranging from 1,000 to about 4,500 open reading frames (ORFs), that there is minimal post-translational processing of proteins, and therefore the maximum number of unique proteins that can be produced is close to the number of ORFs.  Said reference additionally teaches that the simplest eukaryote yeast has over 6,000 ORFs and moderate amounts of post-translational processing, but in contrast, human proteomes are extremely complex with between 35,000 and 50,000 ORFs, alternative splicing of many mRNAs, and extensive, variable post-translational modifications of many proteins.  Ali-Khan et al teach that a reasonable estimate of structurally and functionally distinct protein components that can be produced from a single genome is on the order of 1,000,000 distinct components (see entire reference, especially page 22.1.2 at section spanning columns 1-2).  

Schumacher and Schrieber (Science, 2015, 384 (6230): 69-74, of record) teach that a large fraction of the mutations in human tumors is not shared between patients at meaningful frequencies and may therefore be considered patient-specific.  Deep sequencing technologies can be used to identify the mutations present within the protein-encoding part of the genome of an individual and predict potential neoantigens, and potential MHC binding peptides can be predicted, or isolated, and used to query T cell reactivity (para spanning pages 69-70, Fig. 1).  Schumacher and Schrieber further teach that “it should be kept in mind that the presence of a neoantigen does not equal the induction of T cell reactivity”, due to e.g., hindering activation of T cells by the tumor microenvironment (page 70 at para spanning cols 2-3).  Schumacher and Schrieber estimate the neoantigen repertoire in human cancer of 10 somatic mutations per Mb of coding DNA corresponds to about 150 nonsynonymous mutations within expressed genes (Fig. 2) (see entire reference).  

Thus, the genus of foreign peptide epitopes that can potentially bind to a MHC molecule and when so bound, stimulate a cognate TCR, is extremely broad and structurally diverse, especially when considering neoantigens (this latter category of neoantigens pertains to the instant claims that do not recite a particular source for the peptide epitope as well as the claims (19 and 54) that recite a generic cancer peptide epitope.

In addition, the primary sequence of a peptide does not correlate to the functional property of being a peptide epitope that binds to an MHC molecule and stimulates a cognate T cell, since factors other than the primary sequence of the peptide influence immunogenicity, including intrinsic factors that come into play in vivo.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109, of record) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281, of record) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Applicant is reminded that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the peptide epitope/MHC antigen binding domain pairs of the SABR recited in the instant claim.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such peptide epitope/MHC antigen binding domain pairs and consequently not in possession of the SABRs in which they are comprised at the time the instant application was filed.  
  
6.  Claim 51 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

First, the Markush grouping of SEQ ID NOs is improper because the alternatives defined by the Markush grouping are not functionally equivalent and do not have a common use, as they derive from different source proteins and stimulate a T cell response to the different source proteins.

Second, the Markush grouping of SEQ ID NOs is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: although the sequences represented by the SEQ ID NOs are peptides and they bind to HLA-A2, they do not share a single structural similarity because they do not share an amino acid sequence or subsequence in common that is responsible for the functional property of binding to HLA-A2.  In addition, it was well known at the time the invention was made that the presence of a motif will not be an absolute correlate for binding to MHC. Thus, although the function of the claimed peptides is disclosed as binding to HLA-A2, the members recited in the claims do not possess at least one property in common which is mainly responsible for their function in the claimed relationship.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Applicant’s arguments (of record in the amendment and response filed 6/23/22 on pages 9-11) have been fully considered but are not persuasive for the reasons enunciated in the instant rejection.

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 1, 2, 5, 6, 8, 11, 16, 17, 39, 42, 43, 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite in the recitation of “an antigen presenting domain comprising a binding fragment of a MHC molecule” because it is not clear what is meant, i.e., it is not clear what the metes and bounds of the limitation “a binding fragment” of a MHC molecule is.  There is no limiting definition for “a binding fragment” of a MHC molecule. It is unclear if it is meant to be the alpha 1 and/or alpha 2 domains of MHC class I or the alpha 1 and/or beta 1 domains of MHC class II, fragments comprising these domains, or fragments (partial sequences) of the antigen presenting domain (collectively alpha 1/alpha 2 for MHC class I or collectively alpha 1/beta 1 for MHC class II) that can bind to a peptide in the absence of other portions. (Claims 2, 5, 6, 8, 11, 16, 17, 43, 53 and 54 are included in this rejection because they depend upon claim 1).

9.  Applicant’s amendment filed 6/23/22 has overcome the prior rejection of record of claims 1, 2, 6, 8, 11 and 16-19 under 35 U.S.C. 102(a)(i) as being anticipated by Moissini et al (J. Immunol., 2008, 180: 3601-3611, IDS reference).

Applicant has amended the base claims to recite wherein the peptide epitope comprises a foreign peptide epitope, a limitation the reference does not teach. 

10.  Applicant’s amendment filed 6/23/22 has overcome the prior rejection of record of claims 1, 2, 5, 6, 8, 11 and 16-19 under 35 U.S.C. 102(a)(i) as being anticipated by Jyothi et al (Nature Biotech. 2002, 20: 1215-1220, IDS reference), as evidenced by an admission in the specification at [0148].  

Applicant has amended the base claims to recite wherein the peptide epitope comprises a foreign peptide epitope, a limitation the reference does not teach. 

10.  For the purpose of prior art rejections, the filing date of instant claim 51 is deemed to be the filing date of the instant application, i.e., 9/5/18, as provisional application 62/554,652 does not support the claimed limitations of the instant application.  The said provisional application does not provide support for a SABR that comprises one of the multiplicity of peptides that are present in Table 6.3.



11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

12.  Claim interpretation:  

During patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater , 162 USPQ 541, 550 - 51 (CCPA 1969) 

The specification at [0140] discloses that “As used herein an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses.”  The specification also discloses at [0142] “As used herein, a …MHC…refers to a set of cell surface proteins essential for the acquired immune system to recognize foreign molecules…MHC refers to both Class I MHC and Class II MHC”.  

As evidenced by Liu et al (of record), the peptide antigen binding/presenting domain of a MHC class I molecule is formed by the alpha 1 and alpha 2 domains, while the two membrane distal domains of each of the MHC class II molecules form the antigen presenting domain of MHC class II molecules.  

Thus, art reading on the extracellular region of a MHC class I molecule (alpha 1, alpha 2, alpha 3, plus or minus 2m light chain) or of a MHC class II molecule (the membrane distal portions of extracellular regions of the alpha and beta chains) meets the claim limitation of ‘an antigen presenting domain comprising a binding fragment of a MHC molecule’.  

The specification does not disclose a definition or limiting definition for “binding fragment of a MHC molecule.” The disclosure throughout the specification is that the antigen presenting domain comprises a binding fragment of a MHC molecule (e.g., [0004]).  
This limitation is being interpreted as the alpha 1 or alpha 2 domain of MHC class I and as the alpha 1 or beta 2 domain of MHC class II, or sequences comprising these sequences.

Also, instant claim 1 recites that the SABR “comprises”  an antigen presenting domain and a signal transduction domain, and therefore, the open transitional phrase “comprises” allows for additional non-recited elements such as a peptide.  Instant claim 51 also recites that the SABR “comprises” an extracellular binding domain “comprising” an MHC and a peptide epitope, a transmembrane domain, and a cytoplasmic signaling domain, thus also allowing for additional non-recited components. Instant base claim 18 also recites open transitional phrase “comprising” in the claim preamble and after the recitation of “peptide-MHC complex”, thus opening the claim to encompass other non-recited elements.

There is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage.

13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claims 1, 2, 5, 6, 8, 11, 16-18, 39, 42 and 43 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WO 2016097334 A1 (IDS reference).

WO 2016097334 A1 teaches a cell comprising a transgenic antigen receptor molecule, wherein the transgenic antigen receptor molecule comprises an extracellular domain of MHC class I or class II, a fused or covalently linked oligopeptide T cell epitope, a transmembrane domain of a TCR and an intracellular domain of a TCR that comprises signal transduction domains, and in some embodiments including a hinge and/or linker sequence, wherein the antigen presenting domain is indirectly fused/linked to the signal transduction domain.  WO 2016097334 A1 teaches that when the MHC is MHC II, the peptide is most commonly attached to the 1 domain of the beta chain, but may instead be attached to the terminus of the MHC alpha 1 domain. WO 2016097334 A1 teaches that the cell is used to identify cognate TCRs or to deplete T lymphocytes having an activity against specific, disease associated antigens such as in transplant rejection, or to detect a patient’s immune response to an antigenic peptide. WO 2016097334 A1 teaches that their cell comprising construct may be advantageously used to screen for direct and sensitive, unbiased identification of antigen peptide specificities of CD4+ and CD8+ T cells for use in vitro and in vivo.  By this said teaching WO 2016097334 A1 inherently teaches that the T cell expresses an orphan TCR, as the antigen peptide specificity of the TCR is being screened for, identified, and detected.  WO 2016097334 A1 teaches that their cell may be a reporter cell by functionally linking the receptor polypeptide to a reporter gene and its promoter, and if the receptor is activated, the reporter gene is transcribed, non-limiting examples being NFAT signaling pathway reporters, with for example, luciferase, a fluorescent protein, GFP (green fluorescent protein) being a detectable marker of peptide-specific NFAT activation through recognition by the TCR (see entire reference, e.g., abstract, page 1 at lines 13-28, page 3 at lines 15-36,  page 4 at lines 1-5, paras spanning pages 4-5 and 5-6, page 5, page 7 at lines 14-32, page 9 at lines 1-31, page 10 at lines 19-34, page 11 at lines 1-4, para spanning pages 11-12, page 13 at line 14, page 16 at lines 14-15 and 30-31 claim 12).  

Note that a transplant rejection peptide epitope is foreign to the transplant recipient, thus meeting the claim limitation that the peptide epitope comprises a foreign peptide epitope.

15.  Claims 1, 2, 5, 8, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Margalit et al (Int. Immunol. 2003, 15(11): 1379-1387, IDS reference).

Margalit et al teach a variety of genetic constructs encoding a chimeric receptor, wherein the transmembrane (TM) and cytoplasmic domains of the zeta chain of CD3 (i.e, the latter comprises the signal transduction domain that comprises ITAMS or ‘immunoreceptor tyrosine-based activation motifs), and a cell expressing this receptor.  Margalit et al teach that in one construct, an antigenic peptide epitope is genetically linked (i.e., fused) via a linker to 2m which is fused to a short peptide bridge sequence which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3 and the construct further comprises a non-covalently associated MHC class I extracellular region.  Another chimeric receptor comprises a non-covalently associated extracellular MHC class I extracellular region, and another chain comprising 2m fused to a short peptide bridge which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3. Margalit et al teach that the antigenic peptide is either HA255-262 or NP50-67 of the influenza virus (i.e., they are foreign peptide T cell epitopes).   Margalit et al teach these chimeric receptors when expressed on a cell pair with MHC class I heavy chain on the cell membrane and when triggered by binding to a cognate TCR on a cell result in activation of that cell.  Margalit et al teach that the peptide binds in the peptide binding groove formed by the alpha1/alpha 2 domains of MHC class I heavy chain, a non-covalent linking of peptide epitope to the binding fragment of the MHC molecule (See entire reference, especially Figure 1 and legend, abstract, introduction para 1, first full para on page 1380, page 1384 at the last para, page 1385 at the para spanning columns 1-2, page 1380 at the first full para, page 1382 at the spanning para).  

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and/or non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site and via its indirect and non-covalent association via the 2m chain (via direct covalent association with the 2m chain).  

Instant dependent claim 17 is included in this rejection because the SABRs comprise a peptide and linker. In addition, claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 6/23/22 on pages 12-13.

Applicant’s argument that the construct in Fig. 1B of Margalit lacks sequences for expressing the alpha 1/alpha 2 domains of class I MHC is not persuasive because Margalit et al teach that when their construct is expressed on a cell, the 2m and MHC class I chains associate, and the peptide is bound in the MHC alpha1/alpha2 peptide binding site, i.e., a non-covalent linkage.  Applicant’s claimed SABRs are not isolated, but are present on a cell.

16.  Claims 1, 2, 5, 6, 8, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 7,319,143 (IDS reference).

US 7,319,143 discloses a chimeric receptor comprising the extracellular domains of a MHC class I or MHC class II molecule genetically linked (fused) to a zeta signaling transduction chain polypeptide and expressed on a cell. Wherein the chimeric receptor comprises MHC class I, the 2m light chain of MHC class I is fused to a short peptide bridge sequence (i.e., a linker); wherein the chimeric receptor comprises MHC class II, the alpha 2 domain of MHC class II is fused to the transmembrane and cytoplasmic domain of CD3 zeta (a component of the T cell receptor complex), a B cell receptor polypeptide or an Fc receptor polypeptide, wherein these intracellular portions comprise signal transduction element capable of activating T cells into which the encoding nucleic acid molecules are transduced.  US 7,319,143 discloses that the chimeric receptors can further comprise a peptide epitope bound to the alpha1/alpha2 domain binding groove of MHC class I or to the alpha1/beta 1 domain binding groove of MHC class II.  In addition, US 7,319,143 discloses that an antigenic peptide epitope can be linked to the chimeric polypeptide receptor by a peptide linker so that it binds to the peptide binding site of the MHC molecule or a peptide can bound in the peptide binding site of the MHC molecule non-covalently (Fig 6 and Fig 1).  Claim 13 of US 7,319, 143 recites that the chimeric polypeptide binds to and eliminates alloreactive cells causing transplant rejection.  US 7,319,143 discloses that T cell receptors recognize MHC/allopeptide complexes which leads to activation of T helper cells, providing necessary signals for growth and maturation of effector CTLs and B cells leading to rejection.  US 7,319,143 discloses that allopeptide T cell epitopes are foreign (not being present in the transplant recipient), and that these epitopes, both CD8+ (CTL) and CD4+ (Th) epitopes, are the major risk factor in organ transplantation and post-transplantation complications, such as GVH and GVHD  (See entire reference, especially abstract, Figure 1, Figures 6A and 6B, column 4 at lines 55-67, column 5 at lines 1-3 and 10-15, column 7 at lines 12-20, column 9 at lines 35-67, column 10 at lines 5-64, column 11 at lines 39-47, column 11 at lines 19-35, Examples, claims).  

With regard to the limitation recited in instant claim 17 “one or more linkers”, the admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” As such, the art reference inherently teaches a linker in the form of the short peptide bridge sequence.

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and/or non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site and via its indirect and non-covalent association via the 2m chain (via direct covalent association with the 2m chain).  

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 6/23/22 on page 12, i.e., that the art reference only teaches that HLA antigen, not the peptide linked to the binding fragment of the MHC molecule.

However, the art reference discloses the peptide can be covalently linked to the 2m chain, a teaching that links the peptide indirectly and non-covalently via the non-covalent association of 2m with the MHC chain comprising the peptide binding site, or via its non-covalent interaction with the MHC peptide binding site, as is enunciated in the instant rejection. 

17.  Claims 1, 2, 5, 8, 11, 16-19 and 54 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by US 20070066802 (of record) as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356).  

US 20070066802 discloses a DNA molecule encoding a chimeric polypeptide receptor comprising an MHC class I extracellular domain and transmembrane domain genetically linked (i.e., fused) to either a TCR zeta cytoplasmic signaling domain or a CD28 zeta signaling domain (or both CD28 and TCR-zeta signaling domains), and expressed on a cell.  US 20070066802 discloses that flanking restriction sites were added to fragments before the fragments of the receptor were linked.  US 20070066802 discloses that an antigenic peptide epitope can be associated with the receptor on the surface of a cell (in this instance receptor modified T cells or RMTCs) and that these peptide/chimeric receptors can activate the RMTCs when a cognate TCR contacts the peptide/chimeric receptor.  US 20070066802 discloses that the antigenic peptide can be that of ova 257-264 (SIINFEKL) and the MHC class I is H-2Kb (see entire reference, especially Figure 1, [0025], [0040], [0044], [0045], [0056]).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (i.e., the same peptide disclosed by US 20070066802 ) (see entire reference, especially abstract).  

In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalabumin (egg albumin) protein is derived.

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Applicant’s arguments as they pertain to the new instant rejection have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 6/23/22 on page 13.

Applicant argues that the receptor construct taught by Geiger cannot be construed as being linked to an antigen epitope because it teaches antigenic peptide pulsing into the construct, and point to paragraphs [0057]-[0058].

However, as enunciated in the instant rejection, there is no limiting definition for linked in the instant specification, and the pulsed peptide is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

18. Claims 1, 2, 5, 8, 11, 16-19 and 54 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and admissions in the specification at [0148] and [0143].  

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR (CD3)-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (or both CD28 and TCR-zeta cytoplasmic signaling domains) and T lymphocyte cells expressing this receptor  (i.e., signaling domains).  The constructs also comprise a transmembrane spanning domain from H-2Kb.  Nguyen et al teach such cells that are pulsed with peptide antigen SIINFEKL (ova 257-264) peptide. Nguyen et al teach that surrogate TCRs link a ligand-recognition domain to signaling regions from the TCR.  Nguyen et al teach that the therapeutic potential of T lymphocytes redirected with such genetically engineered TCR surrogates are applicable against infected, cancerous, or autoreactive cells (see entire reference, especially abstract, figure 1 and legend, introduction section, first and third paragraphs of results section).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

The admission in the specification at [0148} is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 6/23/22 on page 13.

Applicant argues that the receptor construct taught by Nguyen cannot be construed as being linked to an antigen epitope, nor wherein the peptide epitope is linked to the MHC and points to page 4323 and Figure 5B, that teach peptide pulsing of the cells expressing the construct.

However, as enunciated in the instant rejection, there is no limiting definition for linked in the instant specification, and the pulsed peptide is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

19. Claims 1,2, 5, 6, 11, 16-19 and 54 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Nguyen and Geiger (Gene Ther. 2003, 10: 594-604,  IDS reference) as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and admissions in the specification at [0148] and [0143].  

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR-zeta, CD28 and zeta or CD28, zeta and lck, and expressed on a cell.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-264, SIINFEKL) from ovalbumin, and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

The admission in the specification at [0148} is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Applicant does not argue a rejection based on this reference.

20.  Claims 1, 2, 5, 6, 11, 16-19 and 54 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Geiger et al (Blood, 2001 98: 2364-2371, IDS reference) as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and by admissions in the specification at [0143] and [0148].

Geiger et al teach chimeric receptor H-2Kb-extracellular domain-TM-TCR signal transduction domain, wherein the components of the chimeric receptor were created by genetically linking components in a cassette fashion (i.e., are fused), and wherein these chimeric receptors are expressed on a cell.  Geiger et al also teach chimeric receptors comprising the extracellular and TM regions of H-2Kb with CD28-zeta, CD4-zeta or zeta-lck receptors that stimulated signal transduction, and expressed on a cell.  Geiger et al teach a class II MHC IAs extracellular region genetically linked to the zeta cytoplasmic signaling domain of lck or CD4.  Geiger et al teach an antigenic peptide (ova 257-264 SIINFEKL) bound to the extracellular domain of the chimeric H-2Kb receptor.  Geiger et al teach that the cells expressing these receptors may be used to target allo-MHC-specific T cells involved in graft rejection or graft-versus-host disease (see entire reference, especially abstract, materials and methods, Immunoprecipitation and Western blot section, page 2365 at the left column, first and second paragraphs, page 2368 at the left column, first paragraph and last paragraph, materials and methods section).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” 

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.  In addition, with regard to the limitation “one or more linkers” recited in claim 17,  the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added (e.g., Figure 1 and legend).  

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record on page 14 of the amendment and response filed 6/23/22.

Applicant argues that because the art reference teaches peptide pulsing and points to page 2368, second column, second and third paragraphs and Figure 6, that the art reference does not teach that the peptide epitope is linked to the MHC.

However, the peptide epitope is linked to the binding fragment of the MHC molecule via its non-covalent interaction with the peptide binding site.

21.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22.  Claims 1, 2, 5, 6, 8, 11, 16-18, 39, 42, 43 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016097334 A1 (IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record).

WO 2016097334 A1 teaches a cell comprising a transgenic antigen receptor molecule, wherein the transgenic antigen receptor molecule comprises an extracellular domain of MHC class I or class II, a fused or covalently linked oligopeptide T cell epitope, a transmembrane domain of a TCR and an intracellular domain of a TCR that comprises signal transduction domains, and in some embodiments including a hinge and/or linker sequence, wherein the antigen presenting domain is indirectly fused/linked to the signal transduction domain.  WO 2016097334 A1 teaches that when the MHC is MHC II, the peptide is most commonly attached to the 1 domain of the beta chain, but may instead be attached to the terminus of the MHC alpha 1 domain. WO 2016097334 A1 teaches that the cell is used to identify cognate TCRs or to deplete T lymphocytes having an activity against specific, disease associated antigens such as in transplant rejection, or to detect a patient’s immune response to an antigenic peptide. WO 2016097334 A1 teaches that their cell comprising construct may be advantageously used to screen for direct and sensitive, unbiased identification of antigen peptide specificities of CD4+ and CD8+ T cells for use in vitro and in vivo.  By this said teaching WO 2016097334 A1 inherently teaches that the T cell expresses an orphan TCR, as the antigen peptide specificity is being screen for and detected.  WO 2016097334 A1 teaches that their cell may be a reporter cell by functionally linking the receptor polypeptide to a reporter gene and its promoter, and if the receptor is activated, the reporter gene is transcribed, non-limiting examples being NFAT signaling pathway reporters, with for example, luciferase, a fluorescent protein, GFP (green fluorescent protein) being a detectable marker of peptide-specific NFAT activation through recognition by the TCR (see entire reference, e.g., abstract, page 1 at lines 13-28, page 3 at lines 15-36,  page 4 at lines 1-5, paras spanning pages 4-5 and 5-6, page 5, page 7 at lines 14-32, page 9 at lines 1-31, page 10 at lines 19-34, page 11 at lines 1-4, para spanning pages 11-12, page 13 at line 14, page 16 at lines 14-15 and 30-31 claim 12).  

Note that a transplant rejection peptide epitope is foreign to the transplant recipient, thus meeting the claim limitation that the peptide epitope comprises a foreign peptide epitope.

WO 2016097334 A1 does not teach wherein the signal transduction domain comprises ICOS.  

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a cell that expresses the construct taught by WO 2016097334 A1, but further comprising the ICOS costimulatory domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).   

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing or activation properties upon the cell.

23.  Claims 1, 2, 5, 6, 8, 11, 16-19, 39, 42 , 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016097334 A1 (IDS reference) in view of Zhang et al (FASEB J. 2004, IDS reference).  

WO 2016097334 A1 teaches a cell comprising a transgenic antigen receptor molecule, wherein the transgenic antigen receptor molecule comprises an extracellular domain of MHC class I or class II, a fused or covalently linked oligopeptide T cell epitope, a transmembrane domain of a TCR and an intracellular domain of a TCR that comprises signal transduction domains, and in some embodiments including a hinge and/or linker sequence, wherein the antigen presenting domain is indirectly fused/linked to the signal transduction domain.  WO 2016097334 A1 teaches that when the MHC is MHC II, the peptide is most commonly attached to the 1 domain of the beta chain, but may instead be attached to the terminus of the MHC alpha 1 domain. WO 2016097334 A1 teaches that the cell is used to identify cognate TCRs or to deplete T lymphocytes having an activity against specific, disease associated antigens such as in transplant rejection, or to detect a patient’s immune response to an antigenic peptide. WO 2016097334 A1 teaches that their cell comprising construct may be advantageously used to screen for direct and sensitive, unbiased identification of antigen peptide specificities of CD4+ and CD8+ T cells for use in vitro and in vivo.  By this said teaching WO 2016097334 A1 inherently teaches that the T cell expresses an orphan TCR, as the antigen peptide specificity is being screen for and detected.  WO 2016097334 A1 teaches that their cell may be a reporter cell by functionally linking the receptor polypeptide to a reporter gene and its promoter, and if the receptor is activated, the reporter gene is transcribed, non-limiting examples of being NFAT signaling pathway reporters, with for example, luciferase, a fluorescent protein, GFP (green fluorescent protein) being a detectable marker of peptide-specific NFAT activation through recognition by the TCR (see entire reference, e.g., abstract, page 1 at lines 13-28, page 3 at lines 15-36,  page 4 at lines 1-5, paras spanning pages 4-5 and 5-6, page 5, page 7 at lines 14-32, page 9 at lines 1-31, page 10 at lines 19-34, page 11 at lines 1-4, para spanning pages 11-12, page 13 at line 14, page 16 at lines 14-15 and 30-31 claim 12).  

Note that a transplant rejection peptide epitope is foreign to the transplant recipient, thus meeting the claim limitation that the peptide epitope comprises a foreign peptide epitope.

WO 2016097334 A1 does not teach wherein the T cell epitope peptide is a cancer peptide epitope.

Zhang et al teach a cell transduced with a chimeric MHC class I construct containing T cell signaling domains.  Zhang et al further teach that the cells can be pulsed with a model tumor peptide).  Zhang et al teach a known tumor peptide epitope. Zhang et al teach that tumor antigens are useful for designing of tumor vaccines for cancer immunotherapy.  Zhang et al teach that the cell can be used to identify or detect cognate tumor specific T cells (see entire reference, especially abstract, last paragraph).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have used a tumor peptide epitope as the peptide epitope in the construct of the cell taught by WO 2016097334 A1.

One of ordinary skill in the art would have been motivated to do this in order to detect a patient’s immune response to a tumor antigenic peptide, particularly since WO 2016097334 A1 teaches that the cell expressing the construct is useful for identifying cognate TCRs, including to detect a patient’s immune response to an antigenic peptide, while Zhang et al teach that tumor antigens are useful in tumor vaccines. 

24.  Claims 1, 2, 5, 6, 8, 11, 16-19, 39, 42, 43, 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016097334 A1 (IDS reference) in view of Ennis et al (Virology, 1999, 259: 256-261).  

WO 2016097334 A1 teaches a cell comprising a transgenic antigen receptor molecule, wherein the transgenic antigen receptor molecule comprises an extracellular domain of MHC class I or class II, a fused or covalently linked oligopeptide T cell epitope, a transmembrane domain of a TCR and an intracellular domain of a TCR that comprises signal transduction domains, and in some embodiments including a hinge and/or linker sequence, wherein the antigen presenting domain is indirectly fused/linked to the signal transduction domain.  WO 2016097334 A1 teaches that when the MHC is MHC II, the peptide is most commonly attached to the 1 domain of the beta chain, but may instead be attached to the terminus of the MHC alpha 1 domain. WO 2016097334 A1 teaches that the cell is used to identify cognate TCRs or to deplete T lymphocytes having an activity against specific, disease associated antigens such as in transplant rejection, or to detect a patient’s immune response to an antigenic peptide. WO 2016097334 A1 teaches that their cell comprising construct may be advantageously used to screen for direct and sensitive, unbiased identification of antigen peptide specificities of CD4+ and CD8+ T cells for use in vitro and in vivo.  By this said teaching WO 2016097334 A1 inherently teaches that the T cell expresses an orphan TCR, as the antigen peptide specificity is being screen for and detected.  WO 2016097334 A1 teaches that their cell may be a reporter cell by functionally linking the receptor polypeptide to a reporter gene and its promoter, and if the receptor is activated, the reporter gene is transcribed, non-limiting examples of being NFAT signaling pathway reporters, with for example, luciferase, a fluorescent protein, GFP (green fluorescent protein) being a detectable marker of peptide-specific NFAT activation through recognition by the TCR (see entire reference, e.g., abstract, page 1 at lines 13-28, page 3 at lines 15-36,  page 4 at lines 1-5, paras spanning pages 4-5 and 5-6, page 5, page 7 at lines 14-32, page 9 at lines 1-31, page 10 at lines 19-34, page 11 at lines 1-4, para spanning pages 11-12, page 13 at line 14, page 16 at lines 14-15 and 30-31 claim 12).  

Note that a transplant rejection peptide epitope is foreign to the transplant recipient, thus meeting the claim limitation that the peptide epitope comprises a foreign peptide epitope.

WO 2016097334 A1 does not teach wherein the T cell epitope peptide is  AIMDKNIML (influenza NS1 aa 122-130) that is identical to SEQ ID NO: 10 that is recited in instant dependent claim 51.

Ennis et al teach that peptide NS1 amino acid residues 122-130 from influenza virus is an HLA-A2 restricted cross-reactive.  Ennis et al teach that cross-reactive CTL against influenza A virus are protective against virus antigenic drift.  Ennis et al teach that Influenza virus vaccine formulated in ISCOM particle adjuvant helped human APCs to present formalin-killed influenza vaccine to human CD8+ CTL clones in vitro and in vaccinated humans (amongst different strains of influenza) CD8+ CTL epitope (see entire reference, especially abstract, Table 1B, last paragraph of reference).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made cells comprising constructs with attached antigenic peptide of interest as taught by WO 2016097334 A1 using the peptides taught by Ennis et al, including the cross-reactive CTL epitope peptide AIMDKNIML taught by Ennis et al.

One of ordinary skill in the art would have been motivated to do this in order to monitor the immune response to ISCOM-adjuvanted influenza vaccines in humans who are HLA-A2+, and with a reasonable expectation of success, as Ennis et al teach that this antigenic epitope is cross-reactive and because they demonstrated reactivity of CTLs to this epitope after such a vaccine was processed.

25.  Claim 52 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016097334 A1 (IDS reference) in view of Ennis et al (Virology, 1999, 259: 256-261) as applied to claims 1, 2, 5, 6, 8, 11, 16-19, 39, 42, 43, 51 and 54 above, and further in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record).

The teachings of WO 2016097334 A1 in view of Ennis et al have been enunciated above, hereafter referred to as “the combined references.”

The combined references do not teach wherein the signal transduction domain comprises ICOS.  

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a cell that expresses the construct taught by the combined references, but further comprising the ICOS costimulatory domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).   

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing or activation properties upon the cell.

26.  Claims 1, 2, 5, 8, 11, 16-18  and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (Int. Immunol. 2003, 15(11): 1379-1387, IDS reference) in view of in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record).

Margalit et al teach a variety of genetic constructs encoding a chimeric receptor, wherein the transmembrane (TM) and cytoplasmic domains of the zeta chain of CD3 (i.e, the latter comprises the signal transduction domain that comprises ITAMS or ‘immunoreceptor tyrosine-based activation motifs), and a cell expressing this receptor.  Margalit et al teach that in one construct, an antigenic peptide epitope is genetically linked (i.e., fused) via a linker to 2m which is fused to a short peptide bridge sequence which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3 and the construct further comprises a non-covalently associated MHC class I extracellular region.  Another chimeric receptor comprises a non-covalently associated extracellular MHC class I extracellular region, and another chain comprising 2m fused to a short peptide bridge which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3. Margalit et al teach that the antigenic peptide is either HA255-262 or NP50-67 of the influenza virus (i.e., they are foreign peptide T cell epitopes).   Margalit et al teach these chimeric receptors when expressed on a cell pair with MHC class I heavy chain on the cell membrane and when triggered by binding to a cognate TCR on a cell result in activation of that cell.  Margalit et al teach that the peptide binds in the peptide binding groove formed by the alpha1/alpha 2 domains of MHC class I heavy chain, a non-covalent linking of peptide epitope to the binding fragment of the MHC molecule (See entire reference, especially Figure 1 and legend, abstract, introduction para 1, first full para on page 1380, page 1384 at the last para, page 1385 at the para spanning columns 1-2, page 1380 at the first full para, page 1382 at the spanning para).  

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and/or non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site and via its indirect and non-covalent association via the 2m chain (via direct covalent association with the 2m chain).  

Margalit et al do not teach wherein the signal transduction domain comprises ICOS.  

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a cell that expresses the construct taught by Margalit et al, but further comprising the ICOS costimulatory domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

27.  Claims 1, 2, 5, 6, 8, 11, 16-18 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,319,143 (IDS reference) in view of in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record)

US 7,319,143 discloses a chimeric receptor comprising the extracellular domains of a MHC class I or MHC class II molecule genetically linked (fused) to a zeta signaling transduction chain polypeptide and expressed on a cell. Wherein the chimeric receptor comprises MHC class I, the 2m light chain of MHC class I is fused to a short peptide bridge sequence (i.e., a linker); wherein the chimeric receptor comprises MHC class II, the alpha 2 domain of MHC class II is fused to the transmembrane and cytoplasmic domain of CD3 zeta (a component of the T cell receptor complex), a B cell receptor polypeptide or an Fc receptor polypeptide, wherein these intracellular portions comprise signal transduction element capable of activating T cells into which the encoding nucleic acid molecules are transduced.  US 7,319,143 discloses that the chimeric receptors can further comprise a peptide epitope bound to the alpha1/alpha2 domain binding groove of MHC class I or to the alpha1/beta 1 domain binding groove of MHC class II.  In addition, US 7,319,143 discloses that an antigenic peptide epitope can be linked to the chimeric polypeptide receptor by a peptide linker.  Claim 13 of US 7,319, 143 recites that the chimeric polypeptide binds to and eliminates alloreactive cells causing transplant rejection.  US 7,319,143 discloses that T cell receptors recognize MHC/allopeptide complexes which leads to activation of T helper cells, providing necessary signals for growth and maturation of effector CTLs and B cells leading to rejection.  US 7,319,143 discloses that allopeptide T cell epitopes are foreign (not being present in the transplant recipient), and that these epitopes, both CD8+ (CTL) and CD4+ (Th) epitopes, are the major risk factor in organ transplantation and post-transplantation complications, such as GVH and GVHD  (See entire reference, especially abstract, Figure 1, Figures 6A and 6B, column 4 at lines 55-67, column 5 at lines 1-3 and 10-15, column 7 at lines 12-20, column 9 at lines 35-67, column 10 at lines 5-64, column 11 at lines 39-47, column 11 at lines 19-35, Examples, claims).  
With regard to the limitation recited in instant claim 17 “one or more linkers”, the admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” As such, the art reference inherently teaches a linker in the form of the short peptide bridge sequence.

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and/or non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site and via its indirect and non-covalent association via the 2m chain (via direct covalent association with the 2m chain).  

US 7,319,143 does not disclose wherein the signal transduction domain comprises ICOS.  

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed the cell that expresses the construct disclosed by US 7,319,143, but further comprising the ICOS costimulatory domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell. One of ordinary skill in the art would have been motivated to do this in order to make a cell comprising a construct that could eliminate alloreactive T cells in a transplant recipient, as is taught by the primary art reference.

28.  Applicant’s amendment filed 6/23/22 has overcome the prior rejection of record of claims 1, 2, 6, 8, 11, 16-19 and 53 under 35 U.S.C. 103 as being unpatentable over Moissini et al (J. Immunol., 2008, 180: 3601-3611, IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record).

Applicant has amended the base claims to recite wherein the peptide epitope comprises a foreign peptide epitope, a limitation the reference does not teach. 

29.  Claims 1, 2, 5, 8, 11, 16-19, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al (Blood, 2003, 102: 4320-4325,  IDS reference) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611), as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and admissions in the specification at [0148] and [0143].  

Nguyen et al teach a chimeric receptor structure comprising the MHC class I molecule H-2Kb extracellular and transmembrane domains genetically fused to the CD28 and TCR (CD3)-zeta signaling cytoplasmic tails or to the TCR-zeta signaling cytoplasmic tail (or both CD28 and TCR-zeta cytoplasmic signaling domains) and T lymphocyte cells expressing this receptor  (i.e., signaling domains).  The constructs also comprise a transmembrane spanning domain from H-2Kb.  Nguyen et al teach such cells that are pulsed with peptide antigen SIINFEKL (ova 257-264) peptide. Nguyen et al teach that surrogate TCRs link a ligand-recognition domain to signaling regions from the TCR.  Nguyen et al teach that the therapeutic potential of T lymphocytes redirected with such genetically engineered TCR surrogates are applicable against infected, cancerous, or autoreactive cells (see entire reference, especially abstract, figure 1 and legend, introduction section, first and third paragraphs of results section).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

The admission in the specification at [0148} is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Nguyen et al do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a RMTC T cell such as taught by Nguyen et al, but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” (as can the transmembrane domain) according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
30.  Claims 1, 2, 5, 6, 11, 16-19, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference)  in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record), as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and admissions in the specification at [0148] and [0143].  

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR-zeta, CD28 and zeta or CD28, zeta and lck, and expressed on a cell.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-264, SIINFEKL) from ovalbumin, and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

Nguyen and Geiger do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified T cell such as taught by Nguyen and Geiger but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function, in order to make a receptor-modified cell for investigation of therapeutic potential.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Instant claim 17 is included in this rejection because it depends upon claim 1 (which does not recite a transmembrane domain), and the TM domain can be considered to be a linker according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.
With further regard to instant dependent claim 17, although the art reference does not explicitly teach that the chimeric receptor comprises one or more linkers, the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added.  

31.  Claims 1, 2, 5, 6, 11, 16-19, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger et al (Blood, 2001 98: 2364-2371, IDS reference) as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and by admissions in the specification at [0143] and [0148].

Geiger et al teach chimeric receptor H-2Kb-extracellular domain-TM-TCR signal transduction domain, wherein the components of the chimeric receptor were created by genetically linking components in a cassette fashion (i.e., are fused), and wherein these chimeric receptors are expressed on a cell.  Geiger et al also teach chimeric receptors comprising the extracellular and TM regions of H-2Kb with CD28-zeta, CD4-zeta or zeta-lck receptors that stimulated signal transduction, and expressed on a cell.  Geiger et al teach a class II MHC IAs extracellular region genetically linked to the zeta cytoplasmic signaling domain of lck or CD4.  Geiger et al teach an antigenic peptide (ova 257-264 SIINFEKL) bound to the extracellular domain of the chimeric H-2Kb receptor.  Geiger et al teach that the cells expressing these receptors may be used to target allo-MHC-specific T cells involved in graft rejection or graft-versus-host disease (see entire reference, especially abstract, materials and methods, Immunoprecipitation and Western blot section, page 2365 at the left column, first and second paragraphs, page 2368 at the left column, first paragraph and last paragraph, materials and methods section).  

The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission in the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.” 

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (see entire reference, especially abstract).  In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalbumin (egg albumin) protein is derived.

Geiger et al do not teach wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified cell such as taught by Geiger et al but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function, in order to make a receptor-modified cell for investigation of therapeutic potential.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.  In addition, with regard to the limitation “one or more linkers” recited in claim 17,  the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added (e.g., Figure 1 and legend).  

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

32.  Claims 1, 2, 5, 8, 11, 16-19, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070066802 (of record) in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record), as evidenced by Jackaman et al (Cancer Immunol. Immunother., 2012, 61: 2343-2356) and admissions in the specification at [0148] and [0143].  
 
US 20070066802 discloses a DNA molecule encoding a chimeric polypeptide receptor comprising an MHC class I extracellular domain and transmembrane domain genetically linked (i.e., fused) to either a TCR zeta cytoplasmic signaling domain or a CD28 zeta signaling domain (or both CD28 and TCR-zeta signaling domains), and expressed on a cell.  US 20070066802 discloses that flanking restriction sites were added to fragments before the fragments of the receptor were linked.  US 20070066802 discloses that an antigenic peptide epitope can be associated with the receptor on the surface of a cell (in this instance receptor modified T cells or RMTCs) and that these peptide/chimeric receptors can activate the RMTCs when a cognate TCR contacts the peptide/chimeric receptor.  US 20070066802 discloses that the antigenic peptide can be that of ova 257-264 (SIINFEKL) and the MHC class I is H-2Kb (see entire reference, especially Figure 1, [0025], [0040], [0044], [0045], [0056]).  

Evidentiary reference Jackaman et al teaches that ovalbumin is a neotumor antigen with CTLs generated to the dominant epitope SIINFEKL ovalbumin (ova) peptide that binds to MHC class I molecule H-2Kb (i.e., the same peptide disclosed by US 20070066802 ) (see entire reference, especially abstract).  

In addition, the SIINFEKL ova (ovalbumin) peptide is foreign to every animal except for a chicken, the animal from which ovalabumin (egg albumin) protein is derived.

US 20070066802 does not disclose wherein the cytoplasmic signal transduction domain comprises ICOS.

Shen et al teach that the most commonly used costimulatory molecule in a chimeric antigen receptor (CAR) is CD28, wherein CD28 costimulation is essential for IL-2 production, proliferation, and survival of T cells, but is thought to be less important in memory and effector T cell responses.  Shen et al further teach that inducible costimulatory (ICOS), a B7 receptor family member similar to CD28 in structure, is expressed on activated T cells, with studies having demonstrated both cytotoxicity and more favorable Th1/Th2 cytokine production due to costimulation by ICOS (e.g., 2nd para on page 2).  Shen et al exemplify a CAR comprise ICOS-CD3-zeta cytoplasmic domains (i.e., ICOS-the zeta chain of the TCR/CD3 complex). (See entire reference).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have constructed a receptor modified cell such as disclosed by US 20070066802 but comprising the ICOS costimulatory domain in place of CD28 cytoplasmic domain (i.e., using ICOS-CD3-zeta cytoplasmic regions or ICOS cytoplasmic region alone).  

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages taught by Shen et al in using ICOS cytoplasmic domain alone or in combination with CD3-zeta cytoplasmic domain, i.e., for superior effector function, in order to make a receptor-modified cell for investigation of therapeutic potential.  One of ordinary skill in the art would have had a reasonable expectation of success because Shen et al teach a similar construct having the ICOS costimulatory domain with a different extracellular ligand binding domain, whereby the construct when expressed on a cell confers superior killing properties upon the cell.

Instant claim 17 is included in this rejection because the CD28 cytoplasmic tail can be considered to be a “linker” according to the definition in the instant specification at [0148], i.e., “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”.  In addition, with regard to the limitation “one or more linkers” recited in claim 17,  the art reference teaches that flanking restriction sites were added to the fragments by PCR, and the fragments were linked, i.e., additional amino acid sequence(s) were added (e.g., Figure 1 and legend).  The admission in the specification at [0148] is “As used herein, a “linker” refers to a peptide sequence occurring between protein domains”, while the admission the specification at [0143] is “As used herein, “peptide” refers to a chain of amino acids linked to each other by peptide bonds.”

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site.  

33. Claims 1, 2, 5, 8, 11, 16-18  and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al (Int. Immunol. 2003, 15(11): 1379-1387, IDS reference) in view of in view of Shen et al (J. Immunol. 2008, 180: 3601-3611, of record).

Margalit et al teach a variety of genetic constructs encoding a chimeric receptor, wherein the transmembrane (TM) and cytoplasmic domains of the zeta chain of CD3 (i.e, the latter comprises the signal transduction domain that comprises ITAMS or ‘immunoreceptor tyrosine-based activation motifs), and a cell expressing this receptor.  Margalit et al teach that in one construct, an antigenic peptide epitope is genetically linked (i.e., fused) via a linker to 2m which is fused to a short peptide bridge sequence which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3 and the construct further comprises a non-covalently associated MHC class I extracellular region.  Another chimeric receptor comprises a non-covalently associated extracellular MHC class I extracellular region, and another chain comprising 2m fused to a short peptide bridge which is in turn fused to the TM and cytoplasmic domains of the zeta chain of CD3. Margalit et al teach that the antigenic peptide is either HA255-262 or NP50-67 of the influenza virus (i.e., they are foreign peptide T cell epitopes).   Margalit et al teach these chimeric receptors when expressed on a cell pair with MHC class I heavy chain on the cell membrane and when triggered by binding to a cognate TCR on a cell result in activation of that cell.  Margalit et al teach that the peptide binds in the peptide binding groove formed by the alpha1/alpha 2 domains of MHC class I heavy chain, a non-covalent linking of peptide epitope to the binding fragment of the MHC molecule.  Margalit et al teach that this is a universal scaffold for expression of any antigenic peptide (See entire reference, especially Figure 1 and legend, abstract, introduction para 1, first full para on page 1380, page 1384 at the discussion section, page 1385 at the para spanning columns 1-2, page 1380 at the first full para, page 1382 at the spanning para).  

Margalit et al do not teach wherein the T cell epitope peptide is AIMDKNIML (influenza NS1 aa 122-130) that is identical to SEQ ID NO: 10 that is recited in instant dependent claim 51.

Ennis et al teach that peptide NS1 amino acid residues 122-130 from influenza virus is an HLA-A2 restricted cross-reactive peptide epitope.  Ennis et al teach that cross-reactive CTL against influenza A virus are protective against virus antigenic drift.  Ennis et al teach that Influenza virus vaccine formulated in ISCOM particle adjuvant helped human APCs to present formalin-killed influenza vaccine to human CD8+ CTL clones in vitro and in vaccinated humans (amongst different strains of influenza) CD8+ CTL epitope (see entire reference, especially abstract, Table 1B, last paragraph of reference). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made cells comprising constructs with attached antigenic peptide of interest as taught by Margalit et al using the peptides taught by Ennis et al, including the cross-reactive CTL epitope peptide AIMDKNIML taught by Ennis et al.

One of ordinary skill in the art would have been motivated to do this in order to monitor the immune response to ISCOM-adjuvanted influenza vaccines in humans who are HLA-A2+, and with a reasonable expectation of success, as Ennis et al teach that this antigenic epitope is cross-reactive and because they demonstrated reactivity of CTLs to this epitope after such a vaccine was processed, while Margalit et al teach that the construct may be made with any antigenic peptide.

As is enunciated above in the claim interpretation section in this Office Action, there is no limiting definition in the instant specification for the limitation “link” or “linking”, thus opening the claims to encompass covalent or non-covalent linkage, as well as direct and indirect linkage. Accordingly, the art peptide epitope is indirectly and/or non-covalently linked to the binding fragment of the MHC molecule via its non-covalent interaction with the MHC peptide binding site and via its indirect and non-covalent association via the 2m chain (via direct covalent association with the 2m chain).  

34.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

35.  Claims 1-3, 5, 6, 8, 11, 16-19 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 16-37, 39 and 40 of copending Application No. 17/381,693 in view of Nguyen and Geiger (Gene. Ter. 2003, 10: 594-604, IDS reference), as evidenced by admissions in the specification of 17/381,693 at [0040] and [0041], and by an admission in the instant specification at [0140].

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The claims of 17/381,693 are drawn to a recombinant antigen receptor and cell expressing the receptor, wherein the receptor comprises an extracellular antigen binding domain, a transmembrane domain, and an intracellular domain that comprises a costimulatory domain and an ITAM-containing domain that is recited in claim 1 of ‘693.

The admissions in the specification of 17/381,693 at [0040] and [0041] are that the recombinant antigen receptor refers broadly to a non-naturally occurring surface receptor that comprises an extracellular antigen binding domain or an extracellular ligand binding domain, a TM domain and an intracellular domain ([0040]), and that the extracellular ligand binding or antigen binding domain refers to a polypeptide that is capable of binding a ligand or an antigen or capable of interacting with a cell surface molecule such as a ligand or a surface antigen ([0041]).  Thus, the definition in the specification of ‘693 would encompass an MHC/peptide antigen presenting domain.

However, the claims of 17/381,693 do not recite that the extracellular antigen binding domain is that as recited in the instant claims and as defined in the instant specification at [0140] thus: “As used herein, an “antigen presenting domain” refers to an extracellular domain that functions to present antigen peptide fragments to T cells responsible for cell-mediated immune responses”.  

Nguyen and Geiger teach chimeric receptors consisting of the extracellular and transmembrane domains of the class I MHC molecule H-2Kb genetically linked (i.e., fused) to the signaling domains of either TCR (CD3)-zeta, CD28 and zeta or CD28, zeta and lck and expressed on a T cell.  Nguyen and Geiger teach  that such receptors on a T cell may prove useful for therapeutic purposes.  Nguyen and Geiger teach that the chimeric receptor can comprise a peptide (ova 257-2674, SIINFEKL) from ovalbumin and when so bound, the construct can activate cognate T cells.  Nguyen and Geiger also teach chimeric receptors comprising class II MHC molecules genetically linked to TCR signaling domains (see entire reference, especially abstract, page 594, right col, para 1-2, para spanning pages 594-595, page 596 at the first paragraph, page 596 at the second full paragraph, page 600 at the right column, bottom para, page 602 at the left column, third para, page 602 at the right column, second para, page 602 at the right column, second para).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the extracellular and transmembrane domains of MHC I/peptide or MHC II/peptide as taught by Nguyen and Geiger for their chimeric receptor that comprises such in combination with an intracellular signaling domain, and to have expressed it on a cell such as a T cell as is taught by Nguyen and Geiger.

One of ordinary skill in the art would have been motivated to do this in order to create a cell expressing a MHC/peptide extracellular region TM-signaling domain receptor that can recognize a cognate T cell for investigation of therapeutic potential, particularly in light of the fact that the claims of ‘693 recite a cell expressing a similar receptor, but do not recite the particular identity of the extracellular antigen binding domain, while positively reciting different ITAM-containing intracellular domains that are different from the ITAMs collectively comprised in the TCR/CD3 zeta chain taught by Nguyen and Geiger (as claim 1 of ‘693 recites “wherein if the ITAM-containing domain comprises only three wildtype ITAM domains, the three ITAM domains are not CD3 zeta 1, 2 and 3).

Instant claim 51 is included in this rejection because the SIINFEKL peptide taught by Nguyen and Geiger is SEQ ID NO: 12182 that is listed in Table 6.3 of the instant specification.

With regard to the inclusion of claims of ‘693 that are drawn to a method for making an engineered immune cell (claims 37, 39 and 40) or to a method for treating cancer comprising administering the engineered immune cell (claim 36) Applicant chose to file the ‘693 application as a separate case.

Court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Claims 1-3, 5, 6, 8, 11, 16-19 and 51 are directed to an invention not patentably distinct from claims 1, 2, 4-12, 16-37, 39 and 40 of commonly assigned 17/381,693, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 17/381,693, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
	
Applicant’s arguments of record in the amendment and response filed 6/23/22 on page 16 have been fully considered but are not persuasive.

However, the nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees, and this rejection is not the only remaining rejection in the application.

36. No claim is allowed.

37.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644